department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address certified mail dear date date person to contact badge number contact telephone number phone fax contact address employer_identification_number this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective july 20xx the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1 c -1 d since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after july 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above enclosures publication sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations attn a c m s sw main street ste portland or department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to bea failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a explanations of items rev date tax identification_number ein name of taxpayer org june 20xx year period ended legend org - organization name dir issue xx - date ein - ein state - state dir-1 - whether or not the org org qualifies for exemption under internal_revenue_code ‘irc’ sec_501 facts the org was recognized as an organization exempt under sec_501 of the internal_revenue_code in march 20xx the org was incorporated in the state of state on april 19xx the state secretary of state’s website currently lists the org as inactive as of august 20xx the org has filed its form_990 through the tax period ended june 20xx on june 20xx the irs initiated the examination of the org’s form_990 for the tax period ended june 20xx the form_990 was due on november 20xx but the org requested and was granted an extension of time to file until february 20xx no additional extensions were granted by the irs to date the irs has not received the form_990 for the tax period ended june 20xx on june 20xx the agent conducted an onsite examination and requested that the org file the form_990 by july 20xx in a phone conversation with dir-1 org executive director on july 20xx the agent again requested the org to file their form_990 the irs sent a letter to the org on september 20xx requesting that the form_990 be filed by september 20xx on november 20xx the irs sent the org a additional days to file the letter was sent via certified mail on december 20xx the us postal service returned the letter as unclaimed by the org on january 20xx the irs sent the same letter again to the org via regular mail which was not returned to the irs letter requesting the return and giving the org an the initial 90-day period expired on february 20xx since the org did not file a return by that date and because the irs resent the letter to the org on january 20xx the irs granted the org additional time to file the return the irs agent has made several attempts to secure the return via correspondence as well as telephone on march 20xx the agent spoke with dir-1 org executive director via telephone dir-1 stated that she would have the return completed and submitted to the agent by march 20xx as of the date of this report the org has not filed the requested return law department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein june 20xx year period ended explanations of items sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treasury regulations regulations sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the irc and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer's position the irs sent the org a letter dated november 20xx requesting that they file a form_990 for the tax period ended june 20xx to date the org has not complied with our request to file government's position the org has not filed form_990 for the tax period ended june 20xx as required under sec_6001 and sec_6033 and therefore does not qualify for tax exempt status under sec_501 conclusion the org failed to meet the reporting requirements under sec_6033 to be recognized as exempt from form 886-a catalog number 20810w page _2 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org june 20xx tax identification_number ein year period ended federal_income_tax under sec_501 accordingly the org's exempt status is revoked effective july 20xx form_1120 returns should be filed for all tax periods after july 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
